 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5
 6       UNITED STATES OF AMERICA,                           Case No.: 2:21-cr-00074-APG-NJK
 7                            Plaintiff,                                 ORDER
 8       v.                                                           (Docket No. 20)
 9       CESAR SIMON CARRILLO-PEREZ,
10                            Defendant.
11            Pending before the Court is the United States’ motion to unseal the instant case. Docket
12 No. 20. The United States submits that, when this case was pending on a complaint, it was not
13 sealed; however, when the information was filed, the case was sealed.1 Id. at 1-2. The United
14 States submits that sealing is not necessary. Id. at 2.
15            Accordingly, the United States’ motion to unseal is GRANTED. Docket No. 20. The
16 Court INSTRUCTS the Clerk’s Office to unseal the instant case.
17            IT IS SO ORDERED.
18            DATED: May 4, 2021.
19
20
21                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25   1
           The United States improperly uses the term “Magistrate Court” when discussing the period
   of time that Defendant was charged on a complaint in this Court. Docket No. 20 at 2. In fact,
26 there is “no such thing” as Magistrate Court “in our current federal system. Magistrate Judges are
   judges of the District Court.” Hon. Lisa Margaret Smith, Top 10 Things You Probably Never Knew
27 About Magistrate Judges, FED. LAW., May-June 2014, at 36, 38.
28
